Matter of Dudley (Commissioner of Labor) (2021 NY Slip Op 06135)





Matter of Dudley (Commissioner of Labor)


2021 NY Slip Op 06135


Decided on November 10, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 10, 2021

533258
[*1]In the Matter of the Claim of Tyishia Dudley, Appellant. Commissioner of Labor, Respondent.

Calendar Date:October 8, 2021

Before:Garry, P.J., Egan Jr., Lynch, Clark and Reynolds Fitzgerald, JJ.

Tyishia Dudley, New York City, appellant pro se.
Letitia James, Attorney General, New York City (Gary Lebowitz of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 9, 2020, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Lynch, Clark and Reynolds Fitzgerald, JJ., concur.
ORDERED that the decision is affirmed, without costs.